DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 1/3/2020, 3/17/2020, and 3/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in PCT/CN2018/125801 12/29/2018.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Regarding claims 1- 20, the phrase “whether to start” in Claims 1, 13, and 18; the phrase "to be" in Claims 3, 15, and 20 render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of he claimed invention. Dependent claims are rejected as depending on a rejected claim. See MPEP § 2173.05(d). 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-3, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinyavskiy; Oleg; et al. (US 2013/0325775; “DYNAMICALLY RECONFIGURABLE STOCHASTIC LEARNING APPARATUS AND METHODS”), in view of Clark (US 5,627533, “Adjusting encoding table size and memory allocation for data compression in response to input data”); hereinafter “Sinyavskiy” and “Clark”.
As per Claim 1, Sinyavskiy discloses: 
An integrated circuit chip device, comprising a primary processing circuit and a plurality of basic processing circuits, (Par [0031], “processing apparatus” and par [0081-0082], “integrated circuits”) wherein each of the basic processing circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation; (Par [0010-0011], “An artificial neural network (ANN)” and “data compression, data mining, system identification and control”)
the primary processing circuit is configured to perform operations of the neural network in series and transmit the data to the plurality of basic processing circuits; (Par [0113-0114], “In some implementations, the PD block may transmit the external signal r to the learning block” see also figures 4-5A; and par [0138], “In some implementations, the control parameter adjustment .DELTA.w may be determined using an accumulation of the score function gradient and the performance function values, and applying the changes at a predetermined time instance (corresponding to, e.g., the end of the learning epoch)”) and the plurality of basic processing circuits are configured to control whether to start the compression mapping circuits to perform compression on transmitted data according to an operation of the data; (Par [0019], “In one implementation, the apparatus may comprise a storage medium, the storage medium comprising a plurality of instructions to operate a network, comprising a plurality of spiking neurons, the instructions configured to, when executed: based at least in part on receiving a task indication, select first group and second group from the plurality of spiking neurons” and see Figure 5C) 
the plurality of basic processing circuits are further configured to perform operations of the neural network in series according to the data or compressed data, (par [0138], “In some implementations, the control parameter adjustment .DELTA.w may be determined using an accumulation of the score function gradient and the performance function values” and Par [0147], “FIG. 5B. By way of illustration, at one instance for one application the adaptive controller 520_4 of FIG. 5B may be configured to perform the following tasks: (i) task 550_1 comprising sensory compressing via unsupervised learning” and par [0225], “mathematical logical operations may be used with numerical tags. The < . . . > notation may identify a subset of the network, where the string encapsulated by the chevrons < > may define operations configured to identify and/or select the subset”) 
and transmit results to the primary processing circuit. (Par [0095], “synaptic weights of the connections, firing threshold, resting potential of the neuron, and/or other parameters. In one or more implementations, the parameters w may comprise probabilities of signal transmission between the units (e.g., neurons) of the network.”).

Sinyavskiy does not specifically disclose that the operations are performed in series.
Clark discloses the above claimed features as follows: (Col. 20, lines 29-37, “In the preferred embodiment, before outbound data is passed to the data compression circuit 20, the data is analyzed by the RLE 130. The RLE 130 performs two general steps: (1) detecting a series of sequential identical characters, and (2) substituting a codeword for the series of identical characters. The RLE 130 removes runs of identical sequential characters from the data stream before the characters distort the encoding table 16 and decoding table 18 (FIG. 3).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Clark specifically using series of operations into the method of Sinyavskiy to take advantage on applying allocation in series in response to input data to facilitate memory allocation for data compression.  The modification would have been obvious because one of the ordinary skills in the art would implement using proper compression requirements in order to use learning rules for spiking neuronal network, being a special class of artificial neural network.

As per Claim 2, the rejection of Claim 1 is incorporated and Clark further discloses: further comprising: branch circuits disposed between the primary processing circuit and the plurality of basic processing circuits for forwarding data between the primary processing circuit and the plurality of basic processing circuits. (Column 12, lines 31-50, “The time-out at step 55 indicates that the data compression circuit 20 will not wait any longer to receive more data characters. Thus, if a time-out occurs at step 55, the "yes" branch is followed to step 56. In the preferred embodiment, at step 56 data is compressed and transmitted over telephone line 12. Following the transmission of data at step 56, the data compression circuit 20 again waits for characters at step 50. Those skilled in the art will recognize that in another system, for example, mass data storage, the data would just be compressed and stored following the time-out at step 55.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Clark specifically using series of operations into the method of Sinyavskiy to take advantage on applying allocation in series in response to input data to facilitate memory allocation for data compression.  The modification would have been obvious because one of the ordinary skills in the art would implement using proper compression requirements in order to use learning rules for spiking neuronal network, being a special class of artificial neural network.

As per Claim 3, the rejection of Claim 2 is incorporated and Clark further discloses: wherein the primary processing circuit is configured to obtain data blocks to be computed and an operation instruction, (Par [0111], “The second part of the learning block 420, comprised of the blocks 422 and 426 in FIG. 4, may implement task-independent/system dependent aspects of the learning block operation.”)
and divide the data blocks to be computed into a data block for distribution and a data block for broadcasting according to the operation instruction; (Par [0110], “[0110] By separating learning related tasks into a separate block (e.g., the block 320 in FIG. 3) from control tasks, the architecture shown in FIG. 3”) and the primary processing circuit is further configured to split the data block for distribution to obtain a plurality of basic data blocks, (Par [0111], “FIG. 4. The learning block 420 may comprise one or more of gradient determination (GD) block 422, performance determination (PD) block 424 and parameter adaptation block (PA) 426, and/or other components. The implementation shown in FIG. 4 may decompose the learning process of the block 420 into two parts. A task-dependent/system independent part (i.e., the block 420)” distribute the plurality of basic data blocks to circuits connected to the primary processing circuit, (Par [0083], “application-specific integrated circuits (ASICs), and/or other digital processing devices. Such digital processors may be contained on a single unitary IC die, or distributed across multiple components.”) and broadcast the data block for broadcasting to circuits connected to the primary processing circuit; (Par [0114], “In some implementations, the PD block may transmit the external signal r to the learning block…”) the basic processing circuits are configured to control a starting of the compression mapping circuits to perform compression on the basic data blocks and the data block for broadcasting according to the operation, (Par [0147], “FIG. 5B. By way of illustration, at one instance for one application the adaptive controller 520_4 of FIG. 5B may be configured to perform the following tasks: (i) task 550_1 comprising sensory compressing via unsupervised learning; (ii) task 550_2 comprising reward signal prediction by a critic block via supervised learning”) then perform an inner product operation to obtain an operation result, and transmit the operation result to the primary processing circuit; and (Par [0187], “the supervised learning cost function may comprise a product of the desired spiking pattern y.sup.d(t)…”) the primary processing circuit is configured to process the operation result to obtain the data blocks to be computed and an instruction result of the operation instruction; (Par [0184-0185], FIGS. 9A through 11 present performance results obtained…”)
wherein the data blocks to be computed are at least one input neuron and/or at least one weight to be computed.  (Par [0022] , “In some implementations neurons in at least the first group are selected from the plurality, based at least in part on a random parameter associated with spatial coordinate of the plurality of neurons within the network” and par [0095], “The control block 310 may be characterized by learning parameters w, which may include synaptic weights of the connections, firing threshold, resting potential of the neuron, and/or other parameter”).

As per Claims 13-15 and 18 being the method and electronic device claims corresponding to the system claims 1-3 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-3 and further Sinyavskiy discloses: (Par [0078]).
Allowable Subject Matter
10.	Claims 4-12, 16-17, and19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Larimer (US 2008/0222064) relates to Processes And Systems For Automated Collective Intelligence, specifically the present invention presents an interface to a community of users that will create nodes and relationships in an artificial neural network and then weight each node and relationship through votes from one or more users.
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 13, 2022